ORDER

PER CURIAM.
Appellant R.P.D. appeals from the order of the Family Court of the Circuit Court of St. Louis County, the Honorable Tom De-Priest presiding. This order terminated the Appellant’s parental rights to his minor children, B.P.M. and R.P.M.
Appellant raises three claims that the trial court erred in terminating his parental rights. He argues 1) that there was insufficient clear, cogent, and convincing evidence to support the findings made pursuant to § 211.447.4(2), 2) that there was insufficient clear, cogent, and convincing evidence to support the findings made pur*532suant to § 211.447.4(3), and 3) that the court’s findings pursuant to § 211.447.6 were against the logic of the circumstances and an abuse of the court’s discretion.
We have reviewed the briefs and the record on appeal, and no error of law appears. Thus, a written opinion would have no precedential value. The judgment is affirmed pursuant to Rule 84.16(b).
AFFIRMED.